DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-10 are currently pending.
Claims 4-5 and 7-10 are withdrawn from consideration.

Response to Amendments
Applicant’s amendments filed 02/11/2021 have been entered. 
Claim 1 has been amended.
A new Section 112(a) rejection has been implemented to reflect Applicant’s amendments.
The Section 103 rejection has been updated to reflect Applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1,
The appears to be no support in the specification for  the conductive nanoparticulate dispersed in said solvent to “provide a surface resistivity of between 5.6x106 Ohm/Square and 1.1x103 Ohm/Square to non-conductive substrates.” As written, the claim reads on the conductive nanoparticulate is what provides the claimed surface resistivity. That is, the specification provides support for the conductive substance for the promotion of adhesion of liquid and powder coatings to have the claimed surface resistivity, not the conductive nanoparticulate itself (see original claim 7).
Regarding claims 2-3 and 6, 
Claims 2-3 and 6 are rejected due to their dependency on claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Menovcik et al. (US 2005/0131151 A1) in view of Khashab et al. (WO 2015/132620 A2).
Regarding claims 1 and 3,
The limitation requiring the claimed conductive substance to be “for the promotion of adhesion of liquid and powder coatings to non-conductive substrates” is intended use of the claimed conductive substance. The preamble merely states the purpose or intended use of the invention, rather than a claim limitation, no patentable weight would be given.  See MPEP 2111.02 II. The claim limitation will be met if a Prior Art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.
Menovcik teaches a conductive substance for use as an adhesion promoter to non-conductive substrates (Menovcik: abstract; par. 0002, 0007, 0010, and 0042). The substance may be considered conductive to some degree as the substance may comprise conductive additives and has the desire for improved conductivity (Menovcik: par. 0006, 0042, and 0047-0049). The conductive substance comprises a solvent, a chlorinated polyolefin dispersed in said solvent, and conductive fillers dispersed in said solvent (Menovcik: par. 0033, 0042-0046, 0052, and 0056). 
However, Menovcik is silent towards the conductive fillers being in the form of a nanoparticulate.
Khashab teaches dispersing carbon nanotubes, having nanometer scale dimensions (a conductive nanoparticulate), in a polymer matrix and a solvent which may be formed into a coating (Khashab: abstract; col. 1, lin. 16-28, col. 8, lin. 20-28). The polymer may comprise overlapping compositions to polymers utilized in Menovcik (Khashab: col. 1, lin. 22-25; Menovcik: par. 0035). The carbon nanotubes may be multiwalled carbon nanotubes (MWCNT) and may be added in an amount of less than 2% by weight which overlaps with the claimed range of from 0.2-0.6 total wt% with an embodiment at 0.2 wt% (Khashab: col. 2, lin. 23-32, col. 11, lin. 1-9). A prima facie case of obviousness exists where the claimed ranges and prior art  The MWCNTs content can be utilized to control various properties such as the electrical conductivity, which is property desired by Menovcik (Khashab: col. 4, lin. 29-33 – col. 5, lin. 1-5, and throughout the disclosure; Menovcik: par. 0006).
Menovcik and Khashab are in the corresponding field of polymer coatings containing conductive fillers which may be utilized in the auto industry which seek to improve conductivity of the coatings. Therefore, it would have been obvious to one of ordinary skill in the art to utilize MWCNT in the claimed amount as the conductive fillers in Menovcik to provide for the desired electrical conductivity as taught by Khashab.
The combination of Menovcik and Khashab are silent towards the conductive nanoparticulate providing a surface resistivity of between 5.6x106 Ohm/Square and 1.1x103 Ohm/Square to non-conductive substrates.
However, the combination teaches the claimed conductive nanoparticulate, i.e. the MWCNTs with the claimed content in a solvent, and would thus be expected to exhibit the same properties such as the claimed surface resistivity to non-conductive substrates. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.
Regarding claim 2,
Menovcik in view of Khashab teaches the conductive substance required by claim 1. Menovcik further teaches the conductive substance may further comprise an adhesion promoter for said chlorinated polyolefin (Menovcik: par. 0007 and 0033
Regarding claim 6,
Menovcik in view of Khashab teaches the conductive substance required by claim 1. Menovcik further teaches the conductive substance may comprise a self crosslinkable polymer (Menovcik: par. 0035).

Response to Arguments
Applicant’s arguments filed 02/11/2021 have been fully considered but they are not found persuasive.
Applicant argues that the combination of Menovcik and Khashab fails to teach amended claim 1, namely the limitation requiring the conductive nanoparticulate is dispersed in said solvent “that provides a surface resistivity” in the claimed range to non-conductive substrates.
The argument is not found persuasive as the combination teaches the claimed conductive nanoparticulate and would therefore be expected to possess the same properties as explained in the rejection above.
Applicant argues that Menovcik is silent towards the adhesion promoter being conductive and is thus an improper rejection.
The argument is not found persuasive as the substance of Menovcik may be considered conductive to some degree as the substance may comprise conductive additives and has the desire for improved conductivity (Menovcik: par. 0006, 0042, and 0047-0049).
Applicant argues that the use of Khashab is based on hindsight.
The argument is not found persuasive as sufficient motivation is provided to combine the two references which were found to be in the corresponding field of polymer coatings containing conductive fillers which may be utilized in the auto industry which seek to improve conductivity of the coatings.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783